DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12, in the reply filed on 11/22/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the melted first solder sheet” and “the melted second solder sheet" in lines 7-8.  There is insufficient antecedent basis for this 
Claims 2-12 are included due to being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the invention as essentially claimed.
Gao et al. (U.S. Pat. No. 9429244), Boos et al. (U.S. Pat. No. 4575047), and Ito et al. (U.S. Pat. No. 4778345) were considered most pertinent to applicant's disclosure.  
Gao et al. and Boos et al. each discloses related arrangements of joining a valve needle head part to a valve stem body part, by interconnecting a protrusion on one part to a recess of the other part. Gao et al. further discloses using various methods of securing on with each other including welding, adhesives, or other known methods (col. 
Ito et al. teaches a brazing sheet of material (3) interposed between the two connected parts, including around the protrusion/recess (fig. 4A) or in the recess itself (fig. 4B).
However, none of the prior art further discloses a washer interposed between two solder sheets in the joint, and it would not be considered obvious to modify the prior art. The novelty lies in the washer providing relief of stress concentration of the jointed parts and acting as a buffer layer to relieve shock and vibrations in the usage of the valve stem.  Note, the reasons for allowability are based on the interpretation that “the melted first solder sheet” refers to the first solder sheet which has undergone a soldering process and melted in place, and similarly for the “the melted second solder sheet”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5104747, US 5028162, US 4991991, US 4747722, US 4942999, US 4723863, and US 4659245 each disclose related arrangement of joining a stem to another member by interposing a brazing material between the two parts joined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753